From a careful examination of the evidence adduced in the court of common pleas, as shown by the bill of exceptions, this court is of opinion that a mistake in the description of the property con*668veyed by the deed of Mrs. Shulters to the city of Toledo, is not shown by clear and convincing proofs as required in such cases. It is therefore considered by this court that the judgment of the circuit court should be and the same is hereby reversed, and that the judgment of the court of common pleas be and the same is hereby affirmed.